DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 07/30/2021.  These drawings are acceptable.

Claim Objections
Claim 8 objected to because of the following informalities.  
Regarding claim 8, the claimed subject matter comprises “estimating whether the first mobile terminal is within the vehicle based on the location of the first mobile terminal and the size and location of the vehicle”. However, the claim subject matter does not make sense since the estimating based on the size and location of the vehicle is ambiguous since it is not established how this is accomplish, from the claim and/or the specification. For the sake of compact prosecution, the claim limitation is interpreted as “estimating whether the first mobile terminal is within the vehicle based on the location of the first mobile terminal”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "memory including computer program code, the at least one memory and the computer program code being configured to...determine...receiver...determine...detect...and transmit" in claim 20. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim limitation(s) "memory including computer program code, the at least one memory and the computer program code being configured to...determine...receiver...determine...detect...and transmit" invoke(s) 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. the memory is defined as "[M]emory 720 may comprise computer instructions" in paragraph [0098] of the instant application. The claim further indicates that the memory comprises computer program code; the claim is interpreted as "computer instructions including computer program code" which is not a proper structure (being a requirement under U.S.C. 112(f)) to perform the claimed step(s). 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 9, 10, 12-14, 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumann et al. (Baumann; DE 102016226051) in view of Hyung (Hyung; KR 20130068159).
As per claim 1, Baumann teaches a method for a network unit, comprising: 
- receiving, from a first mobile terminal, information about a status of the first mobile terminal (receiving location data from a mobile device; see e.g. para. [0013]); 
- determining whether the first mobile terminal is a Vulnerable Road User, VRU, with respect to a vehicle based at least partly on the received information about the status of the first mobile terminal (detecting a critical traffic situation [implying that the holder of the device is vulnerable to the critical situation or vulnerable road user] with respect to a vehicle based on the received location of the mobile device; see e.g. para. [0013]); 
- detecting a potential collision between the first mobile terminal and the vehicle when the first mobile terminal is determined as a VRU (detecting a critical traffic situation between the mobile device and the vehicle and the critical traffic situation can be potential risk of the mobile user colliding with the vehicle; see e.g. para. [0039]); and 
- transmitting at least one warning message to the first mobile terminal in case that the first mobile terminal is determined as a VRU and the potential collision is detected (transmitting a warning notification to user of the mobile device when the critical situation and/or risk of collision is detected; see e.g. para. [0013] and [0039-40]). 
Baumann does not explicitly teach determining that a first mobile terminal is a personal device. 
Hyung, however, teaches determining that a first mobile terminal is a personal device (terminal device(s) associated with one or more vehicles and a portable device associated with a pedestrian registering information of the terminals with mobile communication network; see e.g. para. [0017] which means the pedestrian terminal is a personal mobile device). 
Baumann and Hyung are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of reducing traffic incidents for road users as suggested by Hyung (see e.g. para. [0006]). 
As per claim 6, a method according to claim 1 as taught by Baumann and Hyung, further comprising: - receiving information about a status of a second mobile terminal or information about the vehicle (as disclosed by Baumann, the system teaches receiving status information about the vehicle; see e.g. para. [0051]); and - determining whether the first mobile terminal is a VRU with respect to the vehicle based at least partly on the received information about the status of the second mobile terminal or information about the vehicle (as discussed in analysis of merits of claim 1, the pedestrian is determined to be in a critical situation based on the received status data of the vehicle and the status data of the pedestrian; see e.g. para. [0013]).
As per claim 9, a method according to claim 1 as taught by Baumann and Hyung wherein the received information about the status of the first mobile terminal comprises a speed of the first mobile terminal (see e.g. transmitting additional relative data i.e. direction of movement, acceleration information, see e.g. para. [0079], from which speed data can be deduced), the method further comprising: - receiving information about a speed of the vehicle or a speed of a second mobile terminal; and - determining whether the first mobile terminal is a VRU based on the speed of the first mobile terminal and the speed of the vehicle or a second mobile terminal (Baumann teaches receiving information about speed of the vehicle and determining the critical situation based on the speed of the vehicle [0074] and positional data, directional and acceleration data, as discussed earlier, can be used to determine the situation, wherein speed information can be determined from positional data after a predetermine time). 
As per claim 10, a method according to any of the preceding claim 1 as taught by Baumann and Hyung, further comprising: 
- receiving information about a status of a second mobile terminal or the vehicle (Baumann teaches receiving status information from a first mobile device as discussed in analysis of merits of claim 1, wherein Hyung teaches receiving information from a plurality of mobile devices; see e.g. FIG. 1); 
- identifying, based at least partly on the received information about the status of the second mobile terminal or the vehicle, at least one mobile terminal that is in proximity of the second mobile terminal or the road user (Hyung teaches that the one or more devices may periodically transmit driving state information and location data to communication network 100, see e.g. para. [0017], and calculate probability of proximity or collision; see e.g. para. [0018]); and 
- transmitting at least a part of the information about the status of the second mobile terminal or the vehicle to the identified at least one mobile terminal (Hyung further teaches that at least one portable terminal 130 is determined to be in proximity of possible collision and notify the portable terminal; see e.g. para. [0018-19]).  
Baumann and Hyung are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of reducing traffic incidents for road users as suggested by Hyung (see e.g. para. [0006]). 
As per claim 12, a method according to any of the preceding claim 1 as taught by Baumann and Hyung, wherein the personal device is a handheld or a wearable device but not associated with any vehicle (Baumann teaches the personal device is handheld or a wearable and associated with a pedestrian, see e.g. para. [0013] and [0029], and not associated with a vehicle. Hyung also teaches portable terminal is associated with a pedestrian; see e.g. para. [0016-19]).
As per claim 13, it is interpreted and rejected as claim 1. 
As per claim 14, a method according to claim 13 as taught by Baumann and Hyung, wherein the transmitted information about the status of the first terminal comprises an estimate indicating whether the first mobile terminal is a VRU with respect to the vehicle (as discussed in analysis of merits of claim 1, Baumann teaches the transmitted information is a location information [or an estimate of location information] based on which probability of critical traffic situation is determined, see e.g. para. [0013] and [0053]). 
As per claim 16, a method according claim 13 as taught by Baumann and Hyung, wherein Baumann teaches transmitted information about the status of the first terminal comprises a location of the first mobile terminal (as discussed in analysis of merits of claim 1, the status information comprises location information; [0013] and [0039]), a speed of the first mobile terminal (speed of the mobile device can be determined based on received location information after a predetermined time or time interval) and/or information related to the connectivity indicating whether the first mobile terminal is associated with a wireless network of the vehicle (detecting whether or not a pedestrian device is connected via radio i.e. WLAN or Bluetooth; see e.g. para. [0029]). 
As per claim 17, a method according to claim 13 as taught by Baumann and Hyung, further comprising: 
- receiving, from a second mobile terminal associated with the vehicle or from the network unit, information about a status of the second mobile terminal or information about the vehicle (as discussed earlier, receiving information about the vehicle; see e.g. para. [0013-15]); and - determining whether the first mobile terminal is a VRU based on the received information (determining if a critical traffic situation, i.e. probability of accident with the pedestrian [see e.g. para. 0053], exits based on received information; see e.g. para. [0013-15], which means the pedestrian is a vulnerable to the traffic situation). 
As per claim 18, a method according to claim 17 as taught by Baumann and Hyung, wherein Baumann teaches the information about the status of the second mobile terminal or the information about the vehicle comprises a speed (the critical traffic situation is based on speed of the vehicle; see e.g. para. [0056]), location (transmitting vehicle position; see e.g. para. [0029]) and/or direction of the second mobile terminal or the vehicle (the critical traffic information may be dependent upon movement direction of the vehicle; see e.g. para. [0039]). 
As per claim 20, it is interpreted and rejected as claim 1, wherein the disclosed system of Baumann further comprises a memory, a processor and program code (see e.g. para. [0086] and [0088-90]), which can be configured to carry out the method step as discussed in analysis of merits of claim 1.  

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumann and Hyung as applied to claim6 above, and further in view of Gehlen et al. (Gehlen; US 2013/0059558).
As per claim 7, a method according to claim 6 as taught by Baumann and Hyung, wherein the received information about the status of the first mobile terminal comprises a location of the first mobile terminal (the received information about status is location of the mobile device; see e.g. para. [0013]), the method further comprising: 
- receiving information about location of the vehicle from the second mobile terminal (the received information from the vehicle includes trajectories and/or location location data; see e.g. para. [0013] and para. [0051]); and 
- determining whether the first mobile terminal is a VRU based on the location of the first mobile terminal location of the vehicle (the road user is determined to be vulnerable to traffic situation based on the location of the mobile device and the vehicle; see e.g. para. [0013] and [0039-40]). 
Baumann and Hyung do not teach the information include a size of the vehicle and the determining is based on the size. 
Gehlen, however, teaches that a network entity may also take into consideration vehicle-type or vehicle-size information to predict and determine the possible trajectories to reliably determine respective danger situation probabilities to trigger sending of a respective notification message (see e.g. para. [0055], wherein the network identity receives trajectories, see e.g. [0043], as well as additional information i.e. vehicle length, width and height information, see e.g. para. [0051]). Baumann, Hyung and Gehlen are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of reliably determine dangerous situation as suggested by Gehlen (see e.g. para. [0055]).
As per claim 8, a method according to claim 7 as taught by Baumann, Hyung and Gehlen, except the claimed subject matter further comprising: - estimating whether the first mobile terminal is within the vehicle based on the location of the first mobile terminal; and - determining that the first mobile terminal is a VRU when the first mobile terminal is not within the vehicle. 
Imbimbo, however, teaches - estimating whether first mobile terminal is within a vehicle based on location of the first mobile terminal (see e.g. para. [0055] and [0070-71]); and - determining that the first mobile terminal is a VRU when the first mobile terminal is not within the vehicle (the disclosed system teaches that it can be determined if the mobile device is located within, near to or in close vicinity of the vehicle, see e.g. para. [0016], wherein the disclosed system of Baumann suggests that a road user can be vulnerable to a traffic situation if the vehicle trajectory and location of the road user are in close vicinity of each other as discussed in analysis of merits of claim 1, therefore it would have been obvious to a skilled person that the mobile device is determined as a vulnerable road user if the device is outside and close proximity of the vehicle). 
Baumann, Hyung, Gehlen and Imbimbo are in a same or similar filed of endeavor, therefore it would have been obvious to one of ordinary skill in the art to combine their teachings for the purpose of communicating of appropriate information to intended recipient. 

Allowable Subject Matter
Claims 11, 15 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705.  The examiner can normally be reached on Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD ADNAN/Primary Examiner, Art Unit 2688